DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ROSHANKUMAR B. PATEL,
                            Appellant,

                                       v.

                  SEBRING HEALTH SERVICES, LLC,
                            Appellee.

                               No. 4D20-2753

                            [August 26, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury Jr., Judge; L.T. Case
No. CACE19024320.

  Matthew D. Landau, Eric Fischer and Paul Kunz of The Landau Law
Group, Boca Raton, for appellant.

  Benjamin R. Shiekman, Martin B. Goldberg and Jason A. Coe of Lash
& Goldberg LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.